Appeal by the defendant, as limited by his brief, from so much of an order of the Supreme Court, Richmond County (Rienzi, J.), dated January 10, 2003, as designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Board of Examiners of Sex Offenders (hereinafter the Board) recommended, inter alia, that the defendant be adjudicated a level three sex offender under Sex Offender Registration Act (Correction Law § 168-Z [6] [c]), based upon its determination regarding the applicability of a “presumptive override” factor, namely, that the defendant had “a prior felony conviction for a sex crime.” Contrary to the defendant’s contention, the Supreme Court providently exercised its discretion in adopting that recommendation (see People v Boan, 11 AD3d 956 [2004], lv denied 4 NY3d 702 [2004]; People v Scott, 288 AD2d 763 [2001]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Florio, J.P., S. Miller, Santucci and Spolzino, JJ., concur.